Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Richie Leo Williams appeals the district court’s order denying his motion to appoint counsel, filed after the court had dismissed Williams’ complaint without prejudice for failure to state a claim, as moot. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Willis, No. 1:17-cv-00173-CMH-IDD (E.D. Va. filed Aug. 14, 2017, & entered Aug. 16, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED